
	

116 HR 312 PCS: Mashpee Wampanoag Tribe Reservation Reaffirmation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 92116th CONGRESS1st Session
		H. R. 312
		IN THE SENATE OF THE UNITED STATES
		May 16, 2019Received; read the first timeMay 20, 2019Read the second time and placed on the calendarAN ACT
		To reaffirm the Mashpee Wampanoag Tribe reservation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Mashpee Wampanoag Tribe Reservation Reaffirmation Act. 2.Reaffirmation of Indian trust land (a)In generalThe taking of land into trust by the United States for the benefit of the Mashpee Wampanoag Tribe of Massachusetts as described in the final Notice of Reservation Proclamation (81 Fed. Reg. 948; January 8, 2016) is reaffirmed as trust land and the actions of the Secretary of the Interior in taking that land into trust are ratified and confirmed.
 (b)ApplicationNotwithstanding any other provision of law, an action (including an action pending in a Federal court as of the date of enactment of this Act) relating to the land described in subsection (a) shall not be filed or maintained in a Federal court and shall be promptly dismissed.
 (c)Applicability of lawsAll laws (including regulations) of the United States of general applicability to Indians or nations, Indian Tribes, or bands of Indians (including the Act of June 18, 1934 (25 U.S.C. 5101 et seq.)), shall be applicable to the Tribe and Tribal members, except that to the extent such laws and regulations are inconsistent with the terms of the Intergovernmental Agreement, dated April 22, 2008, by and between the Mashpee Wampanoag Tribe and the Town of Mashpee, Massachusetts, the terms of that Intergovernmental Agreement shall control.
			
	Passed the House of Representatives May 15, 2019.Cheryl L. Johnson,Clerk.
	May 20, 2019Read the second time and placed on the calendar
